___________

                                     No. 96-1572
                                     ___________

Jay L. Werner,                           *
                                         *
              Appellant,                 *
                                         *     Appeal from the United States
       v.                                *     District Court for the
                                         *     Western District of Missouri.
Stephen L. Hill, United States           *            [UNPUBLISHED]
Attorney, Western District of            *
Missouri,                                *
                                         *
              Appellee.                  *

                                     ___________

                        Submitted:   July 30, 1996

                            Filed:   August 2, 1996
                                     ___________

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


       Jay L. Werner appeals from the district court's1 order dismissing his
declaratory-judgment action challenging the constitutionality of Federal
Rule of Criminal Procedure 6(d) and 28 U.S.C. § 515 (1994).              Having
reviewed the record and the parties' briefs, we conclude that the district
properly dismissed the action.        Accordingly, we affirm.   See 8th Cir. R.
47B.


       A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




       1
      The Honorable Ortrie D. Smith, United States District Judge
for the Western District of Missouri.